DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
In response to communications filed on 3 August 2022, claim(s) 1, 6, and 11 is/are amended per Applicant’s request. Therefore, claims 1-15 are presently pending in the application, of which, claim(s) 1, 6, and 11 is/are presented in independent form.

No IDS has been received since the mailing of the last Office action. 

The previously raised objection(s) to the claims is/are withdrawn in view of the amendments to the claims.

The previously raised 112 rejections are withdrawn in view of the amendments to the claims.

The previously raised 101 rejection of claims 1-4, 6-9, and 11-14 is maintained. 

Examiner’s Note
The rejections below group claims that may not be identical, but whose language and scope are so substantively similar as to lend themselves to grouping, in the interests of clarity and conciseness. Any citation to the instant specification herein is made to the PGPub version (if applicable). The examiner notes that no statement has been entered regarding the inventorship of individual claims as required under 37 CFR 1.56, and therefore assumes that all claims have the same inventorship or are directed to inventions that were commonly owned as of the effective filing date of the invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 1, 6, and 11 each refer to “valid data” and “invalid data”, which are defined in the specification as newly amended. While the newly amended definitions do make more sense than the prior, they recite the phrase “the backup next to the expired backup”, which is indefinite. It is unclear whether this refers to the backup that is adjacent in location in storage or adjacent in the order of backup creation. The indefiniteness of these definitions is incorporated into the claims through the use of these terms, and thus the claims are indefinite. It seems most likely from the examiner’s reading of the specification that the applicant intended it to be the next in the order of backup creation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-9, and 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental process steps of determining and analyzing information. 
This judicial exception is not integrated into a practical application. The claims contain the additional elements of “a backup server” and “an object-based storage system”, which are nothing more than generic components recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The claims further contain the additional elements of “sending a data migration request…; and sending an object deletion request to the object-based storage system.” These additional elements do not differ from those actions that have previously been held to be insignificant extra-solution activity, such as “presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price”, “selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display”, and “requiring a request from a user to view an advertisement and restricting public access.” The independent claims provide no other additional elements beyond the abstract idea. Dependent claims 4, 9, and 14 add steps simply noting the proposed migration and storing that in a log, which is mere insignificant extra-solution activity. Dependent claims 2, 3, 7, 8, 12, and 13 offer nothing more than additional description of the abstract mental process steps.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements amount to nothing more than insignificant extra-solution activity and mere instructions to apply the exception using a generic computer component. These cannot provide an inventive concept, and thus the claims are patent-ineligible.
Claims 5, 10 ,and 15 are considered patent eligible as they do integrate the abstract idea into a practical application of restoring expired backups from the movement log that has been created.

Response to Arguments
Applicant's arguments filed 3 August 2022 with respect to the outstanding 101 rejection have been fully considered but they are not persuasive. The applicant argues merely looking at the background section and claims would compel a conclusion that the claimed invention is directed to a technical feature of a computer system and that they recite a specific solution to improve the operation of that system, and thus cannot be abstract. Applicant’s arguments at pages 8-9. The examiner respectfully disagrees. First, the background section merely describes the idea of backups and incremental backups. The applicant appears to be basing their assertion on the “backing up disk data in a large object-based storage system” portion of the background; however “object” is undefined by the specification and thus it may reasonably be construed as any object be it a file, data chunk, folder, etc., and incremental backups of large file-based storage is certainly not an improvement to the technical field as of the time of the applicant’s invention. Secondly, the claims themselves do not reflect significantly more than the abstract idea of merely determining and analyzing information. The claims do send requests to “the object based storage system”, but while this is an additional element from the abstract idea it does not amount to significantly more. See the rejection supra. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J TORGRIMSON/Primary Examiner, Art Unit 2165